TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00011-CV



                                    In re Shakeel Mustafa


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              Relator’s motion for temporary relief and petition for writ of mandamus are denied.

See Tex. R. App. P. 52.8(a).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: January 26, 2018